Title: To James Madison from Rufus King, 5 May 1802 (Abstract)
From: King, Rufus
To: Madison, James


5 May 1802, London. No. 65. Reports that bill imposing duties on imports, exports, and ship tonnage passed House of Commons and will undoubtedly become law. Bill revives most provisions of the Convoy Act but raises duties on imports by one-fifth and reduces duties on goods exported to America by one-half. Because of increased quantity and superior quality of American cotton, it was proposed to place a higher duty on it than on Turkish cotton, but after conferring with King the officials reduced the duty to the lowest rate, equal to that imposed on Turkish cotton. Since the proposed tonnage duty on U.S. vessels is as low as on those of any other country, “so far as respects discrimination there is nothing to complain of.” Encloses copy of a letter to Vansittart on “the abolition of all discrimination between the Purchasers of British Manufactures.”
 

   
   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 3 pp.; marked duplicate; in a clerk’s hand; docketed by Brent as received 5 July. Printed in King, Life and Correspondence of Rufus King, 4:119–20. Enclosure (4 pp.) is King to Nicholas Vansittart, 29 Apr. 1802 (printed ibid., 4:111–12).



   
   The parliamentary debate on the import and export duties bill took place on 27 Apr. (Parliamentary History of England, 36:548–57).



   
   The 1798 Convoy Act imposed duties on exports from and imports to Great Britain carried in foreign ships. The revenue from these imposts went ostensibly to defray the costs of protecting neutral shipping from French depredations. For King’s efforts to modify the contents of the bill before passage, see Perkins, First Rapprochement, pp. 77–78.


